152 U.S. 363 (1894)
MICHIGAN
v.
FLINT AND PÈRE MARQUETTE RAILROAD COMPANY.
No. 913.
Supreme Court of United States.
Submitted January 29, 1894.
Decided March 12, 1894.
ERROR TO THE SUPREME COURT OF THE STATE OF MICHIGAN.
*367 Mr. W.L. Webber for the motion.
Mr. A.A. Ellis, Attorney General of the State of Michigan, opposing.
*368 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
The Supreme Court of Michigan held that the State might be estopped by its acts, conduct, silence, and acquiescence; that the only question necessary to be considered and determined was the question of estoppel; and, after a full consideration of the facts applicable to this branch of the case, reached the conclusion that the claim of the State had no foundation in equity, justice, or good conscience; that it had become stale; and that the State was estopped to assert title in itself to the lands in question. As its judgment thus rested upon the decision of a question which was not Federal, this court has no jurisdiction to review it, and the writ of error must be dismissed. Adams County v. Burlington & Missouri Railroad, 112 U.S. 123; Israel v. Arthur, ante, 355.
Writ of error dismissed.